{¶ 23} I respectfully dissent because I believe that consistent with Illinois v. Wardlow (2000),528 U.S. 119, 120 S. Ct. 673, 145 L. Ed. 2d 570, the police officer had a reasonable suspicion that criminal activity might be occurring based on the flight of one of the occupants of the car.
 {¶ 24} The majority's attempt to distinguishWardlow on the basis that the flight did not occur "immediately" after seeing the officer is both legally and factually incorrect. Nowhere in Wardlow does the Supreme Court speak of a temporal nexus between the sighting of a police officer and a person's flight from the officer. As in all Terry cases, the unique facts and circumstances of each situation dictate whether an officer's suspicion is objectively reasonable. The mechanistic time restraints that the majority uses in attempting to distinguish Wardlow are inconsistent with the totality-of-the-circumstances approach used in these kinds of cases.
 {¶ 25} In any event, the undisputed facts show that immediate flight did occur. The officer testified that "seconds" had elapsed from the time he pulled up to Paschal's car and the time Paschal's passenger "took off." This amounted to the time it took to pull into the next driveway and turn around. Even under the majority's tortured reading ofWardlow, this lapse of time was immediate enough to arouse suspicion and justify a Terry stop.
 {¶ 26} The majority questions whether the officer was "suspicious," quoting him as saying that he merely found the situation odd. This is an incomplete view of the record. Defense counsel asked the officer, "[D]id you find it suspicious that they were looking at something and sort of huddled together in the middle of the car? Did you find that suspicious?" The officer answered, "That drew my attention to them." The officer testified that he suspected that a drug transaction had been occurring and pulled his car around to get a better look at the license plate.
 {¶ 27} Obviously, the officer thought that two men, huddled together in a car in front of a boarded-up drug house, were suspicious enough to warrant a record check. When Paschal's passenger took off running just seconds after seeing the officer, a Terry stop was justified. *Page 207